Opinion by
Tilson, J.
At the trial samples of the merchandise in question were admitted in evidence. It appeared that these hats are made of palm leaf. The testimony of five witnesses showed definitely that the hats are known as harvest hats, and one witness testified they are valued at about 40 cents per dozen. The appraiser also testified that for more than 20 years he had advisorily returned such items as harvest hats. On the record presented and following Caradine v. United States (9 Cust. Ct. 69, C. D. 664) the protest was sustained as to this item.